IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40940

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 850
                                                  )
       Plaintiff-Respondent,                      )     Filed: December 9, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JOSEPH EARL PRATT,                                )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Order denying Idaho Criminal Rule 35 motion for correction of illegal
       sentence, affirmed.

       Joseph Earl Pratt, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Joseph Earl Pratt was convicted of numerous offenses, including first degree murder, for
acts that occurred in 1989. In 1994, the Idaho Supreme Court held that the murdered law
enforcement officer was not “acting in the lawful discharge of an official duty” because he was
outside of his geographic jurisdiction.     Since then, Pratt has filed eight motions seeking
sentencing relief pursuant to Idaho Criminal Rule 35. This appeal concerns the most recent of
Pratt’s motions, which was denied below on res judicata grounds.
       This Court set forth the relevant details concerning Pratt’s conviction in a prior case:
              In November 1989, Pratt was convicted of first degree burglary, robbery,
       second degree kidnapping, ten counts of aggravated assault, aggravated assault
       upon a law enforcement officer, attempted first degree murder, and first degree
       murder. The first degree murder conviction was based on two grounds--that the

                                                 1
       killing occurred during the perpetration or attempted perpetration of robbery,
       burglary, or kidnapping, Idaho Code section 18-4003(d), and that the person
       killed was a peace officer acting within the scope of his duties, I.C. § 18-4003(b).

State v. Pratt, Docket No. 35602 (Ct. App. Oct. 14, 2009) (unpublished decision and internal
citations omitted).
       On Pratt’s direct appeal, the Idaho Supreme Court held that the murdered officer was not
“acting in the lawful discharge of an official duty” because the officer’s authority did not extend
outside of the National Forest System. State v. Pratt, 125 Idaho 594, 598, 873 P.2d 848, 852
(1994). However, the Court affirmed the first degree murder conviction because there was no
error regarding the alternative predicate, “a murder committed in the perpetration of, or attempt
to perpetrate robbery, burglary or kidnapping, or felony murder.” Id. Since then, Pratt has filed
numerous Rule 35 motions seeking relief on a variety of grounds. In 2001, the district court
provided some relief; it amended the judgment of conviction to remove any reference to the
peace officer predicate for the first degree murder conviction. However, at that time, the court
held that “there is no basis to revisit Pratt’s sentences.” Pratt responded by filing “a series of
motions for reduction or correction of [Pratt’s] sentences.” Pratt, Docket No. 35602 (citations
omitted). In one of his prior appeals, this Court addressed Pratt’s sixth Rule 35 motion, in which
he argued that “his sentence for first degree murder is illegal because one ground for the
conviction was vacated.” Id. There, “Pratt acknowledge[d] that he previously brought the illegal
sentence issue to the district court and did not appeal that court’s ruling.” Accordingly, we held
that “Pratt is barred by res judicata from trying to relitigate the same issues by filing successive
Rule 35 motions.”
        On February 7, 2013, Pratt filed another successive Rule 35 motion, the eighth by his
count. In his new motion, he repeated the same basic arguments he has made in prior appeals; he
argued that when sentencing Pratt, the district court impermissibly considered the fact that the
victim was a peace officer acting in the line of duty because, as a matter of law, the officer was
not killed while acting in the lawful discharge of an official duty. 1 The district court denied this
eighth motion on the basis that it is barred by res judicata.



1
        Although Pratt frames his claim as an issue of fairness, he largely fails to explain why his
sentence is unfair. The Supreme Court rendered a technical ruling that the officer was not acting
in the line of duty, within the meaning of Idaho’s first degree murder statute, because of the

                                                  2
       Unfortunately for Pratt, the law regarding res judicata has not changed, in any relevant
respect, since his last appeal to this Court on this issue. 2 Res judicata “covers both claim
preclusion (true res judicata) and issue preclusion (collateral estoppel).” Ticor Title Co. v.
Stanion, 144 Idaho 119, 123, 157 P.3d 613, 617 (2007).              Claim preclusion, the doctrine
applicable in this case, has three elements: “(1) same parties; (2) same claim; and (3) final
judgment.” Id. at 124, 157 P.3d at 618; see Hindmarsh v. Mock, 138 Idaho 92, 94, 57 P.3d 803,
805 (2002). Pratt appears to argue that unless he was physically present in court when a court
acted on his Rule 35 motions, his appeal, or other proceedings, he could not be a “party” bound
by res judicata. We disagree. Pratt litigated the issue as a party both in the underlying criminal
case and in his Rule 35 motions.
       We also conclude that the claim is the “same claim” because res judicata “bars not only
subsequent relitigation of a claim previously asserted, but also subsequent relitigation of any
claims relating to the same cause of action which were actually made or which might have been
made.” Hindmarsh, 138 Idaho at 94, 57 P.3d at 805; see Ticor Title Co., 144 Idaho at 123, 157
P.3d at 617. We previously held that Pratt’s claims were subject to res judicata because the
issues raised in Pratt’s sixth Rule 35 motion, filed on March 23, 2007, were litigated or should
have been litigated in a prior case. Here, we conclude that the issue at bar in this appeal is the
“same claim” as the issue raised in Pratt’s sixth Rule 35 motion. Accordingly, the prior holding




geographic limits of the officer’s jurisdiction. The fact remains that Pratt and his brother were
convicted of engaging in a series of criminal acts, including a shootout with officers, which led
to the death of a peace officer. Idaho’s sentencing law authorizes the court to consider several
objectives including, inter alia, “the good order and protection of society” and “punishment or
retribution for wrongdoing.” See State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct.
App. 1982). Therefore, even if Pratt were to be granted a resentencing, the sentencing court
would be authorized to consider the fact that the victim was a peace officer (albeit not
discharging his official duties when he was killed) as an aggravating circumstance; Pratt’s
culpability and risk to the public are not meaningfully mitigated by the Idaho Supreme Court’s
technical ruling that the officer was outside of his jurisdiction when the murder occurred.
2
         Pratt appears to argue that the court erred by applying the principle of res judicata in this
case because the State did not plead that issue. However, Pratt’s Rule 35 motion was not a civil
complaint to which the State was required to file a responsive pleading raising defenses. The
district court was free to analyze the validity of Pratt’s motion even if the State made no response
at all.

                                                  3
of this Court applies to this appeal, and we will again hold that “Pratt is barred by res judicata
from trying to relitigate the same issues by filing successive Rule 35 motions.” As before, “we
will not discuss the substantive arguments set forth in support or in opposition to the motions.”
       A few additional words are required, however, to address Pratt’s contention that the
district court and the Idaho Supreme Court in prior proceedings lacked subject matter
jurisdiction, an issue that cannot be barred by estoppel or waived by the actions of a party. See
State v. Armstrong, 146 Idaho 372, 374, 195 P.3d 731, 733 (Ct. App. 2008). As to the Supreme
Court, Pratt appears to argue that the court lacked jurisdiction to enter its order vacating his
conviction, in part, because (1) the appeal amounted to a sentencing proceeding, (2) he was
entitled to be present at the sentencing proceeding, and (3) his absence divested the court of
subject matter jurisdiction. This argument is specious for numerous reasons, including that
Pratt’s direct appeal was not a sentencing proceeding. We need not address that contention
further. Likewise, to the extent Pratt argues that the district court was divested of subject matter
jurisdiction to rule on the Rule 35 motions because Pratt was not physically present, he is again
incorrect. An order denying a Rule 35 motion; i.e., refusing to alter a defendant’s sentence, is
not a “sentencing” and the defendant therefore need not be present.
       Pratt’s subject matter jurisdiction argument is without merit. His other claims of error are
barred by res judicata. Accordingly, we affirm the order of the district court denying Pratt’s
Rule 35 motion.




                                                 4